DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-4, 7-10, 16-17, 19, 21-22, 25, 36-40 are currently pending. Applicant has elected Group I Claims 1-4, 7-10 and 36-40 with traverse in the response filed on 11/10/2021. Claims 16-17, 19, 21-22, and 25 are withdrawn as being drawn to a non elected invention. This office action is the first office action on the merits of the claims. 

Election/Restrictions
3.	Applicant's election with traverse of Group I claims 1-5, 7-10 and 36-40  in the reply filed on 11/10/2021 is acknowledged.  The traversal is on the ground(s) that unity of invention exists between the method claims and claim 16 which is a product by process claim depending on method claim 1. Unity of the entire set of claims as presently amended exists at least because all of the product claims that the same unifying technical features as the method claims of the extensive amount of conversion of double bonds in the monomers  or the use of large amount of multivinyl monomer.  This is not found persuasive because while claim 16 is a dependent from a method claim 17 is not and does not include all of the limitations of the method claims as it only requires 80% conversion of multivinyl monomers not of all double bonds in the polymer. Additionally the rejections provided below also indicate that there is no special technical feature to the claim set and as such there is no unity among the claims. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5, 7-10 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “at least 1 equivalent of chain transfer agent is used relative to multivinyl monomer” which renders the claim indefinite as it is not clear if this is an indication of a molar ratio between the chain transfer agent and multivinyl monomer, or an indication of a ratio between the chain transfer groups and the vinyl groups of the multivinyl monomer or between one of the compounds and the groups of the other compound.  This would also hold for the indication of claim 7 which indicates “molar equivalents of chain transfer agent are used as reagent relative to said multivinyl monomer” which is indefinite for the same issues. 
Concerning claims 1 and 3 the claims indicate “40% or more of the vinyl monomers used are multivinyl monomers” which renders the claim indefinite as it is not clear if this is an indication of wt %, Mol % or some other % value. 
Concerning claim 3 the claim recites “a polymer having a multiplicity of vinyl polymer chain segments wherein the average vinyl chain contains between 1 and 3 multivinyl monomer residues”  which renders the claim indefinite as it is not clear if this indicates the average vinyl chain among just segments, that is a portion,  of the polymer or of the polymer as a whole.  It is additionally not clear 
Concerning claim 7, 9 the claims recite “multivinyl monomer” which renders the claims indefinite as there is not enough antecedent basis for this indication. There is enough antecedent basis for “one or more multivinyl monomers”. 
Concerning claim 10 the claim recites “a lesser amount of one or more monovinyl monomers” which renders the claim indefinite as it is not clear if this is an indication of the monvinyl monomer being present or if this is an indication of an amount of the mono vinyl monomer to multivinyl monomer ratio and if so what defines “a lesser amount”. Is it mol%  wt% or some other measurement? 
Concerning claim 37 the claim recites “EGDMA” which renders the claim indefinite as it is not clear what this refers to. 
Claims 2, 4-5, 8, 36, and 38-40 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 7-8 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zook (US 2010/0010133 A1).
Concerning claim 1, 2, 7 Zook teaches a method of making a polymer of reacting  0.21 mol of diethylene glycol divinyl ether, .003 mol of triallyl cyanurate and 0.244 mol of propane dithiol and 0.8 mol of 2,2’azobis (2-methybutyronitrile) which is indicated to provide a yield of 100% of a polymer (paragraphs 0136 and 0134). The azobis compound is indicated to be a free radical polymerization catalyst which provides a source of radicals (paragraph 0048) which would indicate that the polymerization is a free radical polymerization. The triallyl cyanurate monomer would be a polyfunctionalizing agent which result in the branching of the polymer (paragraph 0084 and 0102) and would result in a branched polymer. There is no indication of a monovinyl monomer and as such the multivinyl monomer would be present in an amount of above 40 wt%. The multivinyl monomer is indiated to include diethylene glycol divinyl ether which would be a divinyl monomer. The chain transfer agent of propane dithiol is indicated to be present in an amount of 0.244 mol which is more than the 0.213 mol of multivinyl monomer present in the reactants and gives a ratio of 1.145 equivalents of the chain transfer agent per multivinyl monomer. The indicated 100% yield of the polymer would indicate that more than 80% of the double bonds in the polymer would have been converted to saturated carbon carbon bonds. As such Zook teaches the claimed method of preparing a branched polymer. 
Concerning claim 8 Zook as is indicated above teaches a polymer that goes to 100% yield and which has a chain transfer agent of propane dithiol is indicated to be present in an amount of 0.244 mol which is more than the 0.213 mol of multivinyl monomer present in the reactants and gives a ratio of 1.145 equivalents of the chain transfer agent per multivinyl monomer. This would produce an average chain transfer agent residues which is within the claimed range of from 0.9 to 3.3, and would in particular be about 1.145 as this is the amount present in the polymer which goes to 100% yield. 
Concerning claim 38 Zook as is indicated above teaches that the chain transfer agent is a thiol of propane dithiol (paragraph 0136). 

6.	Claims 1-4, 7-8, 10, 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (Graham, Susan et al “One-pot synthesis of methacrylic acid-ethyleneoxide branched block and graft copolymers” 2007 Journal of Materials Chemistry 17 545-552) .
Concerning claim 1-2, 7, 10, 36-38 Graham teaches a method of making  branched copolymers by mixing together methacylic acid, polyethylene glycol dimethacrylate having a molecular weight of approximately 550 g/mol, a dodecane thiol chain transfer agent and Azobis(isobutyronitile) as a source of radicals (pg 546 column 2 paragraphs 2 and 3).  Graham particularly teaches an example of a polymerization method which includes  a molar ratio of 100:20:20 of Methyl methacrylate: polyethylene glycol dimethacrylate: dodecanethiol in the reaction (pg 547 Table 1 sample 1k).  This indicates an equivalent molar ratio between the polyethylene glycol (which is a divinyl and dimethacylate monomer) and the dodecanethiol chain transfer agent of 1:1.  
The molecular weight of the methacrylic acid monomer is 86.06 g/mol. Which indicates that if 1 mol is used of methacrylic acid in the polymerization that there would be 86.06 g of methacylic acid and given the molecular weight of polyethylene glycol dimethacrylate and 110 g of the multivinyl monomer.  This indicates that the divinyl monomer is present in an amount of approximately 56.1 wt % which is within the claimed range of at least 40 % of the vinyl monomers. This also indicates that the monovinyl monomer of methacrylic acid is present in a lesser amount than the divinyl monomer. 
Graham does not specifically teach that the conversion of the double bond functionality to saturated carbon carbon bonds in the polymer is 80% or more. 
However Graham does teach the polymerization method which has each of the claimed components in the claimed amounts and has the claimed ratio of chain transfer agent to multivinyl monomer. 
Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I.
As such since the polymer is made by the same method as is claimed it would have the same claimed structure of the claim property of the conversion of double bond functionality. 
Concerning claim 3-4 Graham as is indicated above teaches a method of making a branched copolymer which has the indicated amounts of divinyl monomer and ratio of chain transfer agent to divinyl monomer. 
Graham does not specifically teach that the conversion of the double bond functionality to saturated carbon carbon bonds in the polymer is 80% or more or that the polymer has a multiplicity of 
However Graham does teach the polymerization method which has each of the claimed components in the claimed amounts and has the claimed ratio of chain transfer agent to multivinyl monomer. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I.
As such since the polymer is made by the same method as is claimed it would have the same claimed structure of the claim property of the conversion of double bond functionality and the claimed 
Concerning claim 8 Graham further teaches that the polymer has a molar composition of 21.0:27.3 of the divinyl monomer to the chain transfer agent (pg 547 Table 1 sample 1k). This would indicate that the molar residue of the chain transfer agent to the divinyl monomer would be 1.3 which is within the claimed range. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0266986 A1).
Concerning claim 3-4 Wang teaches a hyperbranched copolymer having a double bond content int eh range of 5 mol% to 50 mol% (paragraph 0011). It is preferred that the hyperbranched copolymer is made from poly(ethylene glycol) diacrylate and Poly (ethylene glycol) methylether methacrylate (paragraphs 0017 and 0018). Poly (ethylene glyol) diacryalte would be a multivinyl monomer. 
This polymer is indicated to be made by a reverse addition fragmentation chain trasefre polymerization (paragraph 0022) which is a free radical polymerization process. The exemplary polymerization process indicate the use of an initiator of 1’1 azobis (cyclohexane-carbonitile) as a source of radical (paragraph 0079) and a chain transfer agent of 2-cyanoprp-2-yl dithiobenzoate (paragprah 0078) which are indicated to be present in particular ratios to the monomers  (paragraph 0079) and as such would control propagation relative to chain transfer. 
The molar range of the poly (ethylene glycol) diacrylate is indicated to preferably be from 25 mol% to 75 mol% and most preferably be 50 mol% of the monomers (paragraph 0025-0027). As such when the preferred amount of the poly (ethylene glycol)diacrylate is used this would result in an overlapping amount  of multi vinyl monomer  to the claimed amount of greater than 40%. 

Additionally the hyperbranched copolymer is indicated to comprise a double bond content in range of 10 mol% to 25 mol% . This would provide an overlapping range with the claimed range of from at least 80 % of double bonds in the polymer having been converted to saturated carbon carbon bonds, which can be restated as at most 20 % of double bonds not being converted to saturated carbon carbon bonds. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the method of Wang to give the claimed method having the claimed double bond conversion, the claimed amount of multivinyl monomer and the claimed number of multivinyl residues per polymer chain because Wang teaches an overlapping ranges with these claimed ranges. 
8.	Claims 1-4, 7-9, 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay (US 2010/0130641 A1).
Concerning claim 1 Findlay teaches a method of making a branched copolymer which is made by a free radical polymerization process (paragraph 0013) which includes a free radical initiator, which is a source of radicals, a compatible chain transfer agent at least one ethyleneically monounsaturated monomer and at least on ethylenically poly unsaturated monomer (paragraphs 0013-0017) where the ratio of  the ethylenically unsaturated  monomer to mono unsaturated monomer is from 0.005 to 1 (paragraph 0017), indicating that the amount of multivinyl monomer can be up to 50 mol% of the monomers used. 
The chain transfer agent is indicated to be present in an amount of 0 to 80 mol% of the amount of the monofunctional monomer (paragraph 0054). This indicates that when the multivinyl monomer is present in an amount of 40 mol% of all monomer and the monofunctional monomer is present in an amount of 60 mol% of monomers, the chain transfer agent can be present in an amount of up to 48 % of total amount of monomer or 1.2 equivalents of the amount of the multivinyl monomer.  This indicates that the chain transfer agent is present in an overlapping range with the claimed range. 
Findlay teaches that the branched copolymer has the general formula of (paragraph 0018)

    PNG
    media_image1.png
    136
    219
    media_image1.png
    Greyscale

Where E and E’ are each independently a residue of a chain transfer agent or an initiator, G and J each independently represent a residue of a monofunctional monomer having one polymerizable double bond per molecule L is a residue  of a multifunctional monomer having  at least two polymerizable double bonds per molecule, R and R’ each independently represent a hydrogen atom or an optionally substituted alkyl group, X and X’ each independently represent a terminal group from a termination reaction.  This structure does not indicate any residue of the multivinyl monomer which has 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the multivinyl monomer in comparison to the monovinyl monomer and the claimed amount of the chain transfer agent per multivinyl monomer in the method of Findlay because Findlay teaches that overlapping ranges with the claimed ranges. 
Concerning claim 2, 36-37 Findlay teaches that preferred multifunctional monomers include (meth)acrytlate diesters such as ethylene glycol di(meth)acrylate, divinyl (meth)acrylamides such as methylene bisacrylamide (paragraph 0078). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a di vinyl monomer that is a diacrylate, dimethacrylate, or bisacrylamide because Findlay teaches that these groups are exemplary multivinyl monomers. 
Concerning claim 3 Findlay teaches a method of making a branched copolymer which is made by a free radical polymerization process (paragraph 0013) which includes a free radical initiator, which is a source of radicals, a compatible chain transfer agent at least one ethylenically monounsaturated monomer and at least on ethylenically poly unsaturated monomer (paragraphs 0013-0017) where the ratio of  the ethylenically unsaturated  monomer to mono unsaturated monomer is from 0.005 to 1 (paragraph 0017), indicating that the amount of multivinyl monomer can be up to 50 mol% of the monomers used. The use of a chain transfer agent with the free radical initiator would indicate that propagation is controlled relative to chain transfer. 


    PNG
    media_image1.png
    136
    219
    media_image1.png
    Greyscale

Where E and E’ are each independently a residue of a chain transfer agent or an initiator, G and J each independently represent a residue of a monofunctional monomer having one polymerizable double bond per molecule L is a residue  of a multifunctional monomer having  at least two polymerizable double bonds per molecule, R and R’ each independently represent a hydrogen atom or an optionally substituted alkyl group, X and X’ each independently represent a terminal group from a termination reaction.  This structure does not indicate any residue of the multivinyl monomer which has double bounds which have not reacted to form a saturated carbon carbon bond. As such this would teach that the conversion of the carbon carbon double bonds to saturated carbon carbon bond is at least 80 %. 
Additionally this structure above indicates that when branching occurs there is not multiple multivinyl residues per the branched polymer chain. This would indicate that the polymer structure has the claimed structure of vinyl polymer chain segments where the average vinyl polymer chain contains between 1 and 3 multvinyl monomer residues. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the multivinyl monomer in comparison to the monovinyl monomer in the method of Findlay because Findlay teaches that overlapping ranges with the claimed ranges. 
Concerning claim 4 Findlay teaches that preferred multifunctional monomers include (meth)acrytlate diesters such as ethylene glycol di(meth)acrylate, divinyl (meth)acrylamides such as methylene bisacrylamide (paragraph 0078) which are all divinyl multifunctional monomers. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a di vinyl monomer that is a divinyl monomer because Findlay teaches that these groups are exemplary divinyl monomers. 
Concerning claim 7-9 Findlay teaches as is indicated above that the chain transfer agent is indicated to be present in an amount of 0 to 80 mol% of the amount of the monofunctional monomer (paragraph 0054). This indicates that when the multivinyl monomer is present in an amount of 40 mol% of all monomer and the monofunctional monomer is present in an amount of 60 mol% of monomers, the chain transfer agent can be present in an amount of up to 48 % of total amount of monomer or 1.2 equivalents of the amount of the multivinyl monomer.  This indicates that the chain transfer agent is present in an overlapping range with the claimed ranges of the residue of the chain transfer agent. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the chain transfer agent per multivinyl monomer residue because Findlay teaches an overlapping range with the claimed range. 
Concerning claim 38 Findlay further teaches that the chain transfer agent may be any thiol containing molecule (paragraph 0050). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed thiol chain transfer agent because Findlay teaches that the chain transfer agent may be any thiol containing compound. 
Concerning claim 39 Findlay further teaches that the monofunctional monomers that can be used in the polymer includes glycidyl (meth)acrylate (paragraph 0065), which includes an epoxy group. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a monomer having an epoxy group because Findlay teaches that monomers which can be used in the polymerization include glycidyl (meth)acrylate which has an epoxy group . 
Concerning claim 40 Findlay further teaches that monomers that can be used in the polyemriztion includes  dimethyl aminoethyl (meth)acrylate, diethylamionethyl (meth)acrylate, diisopropylaminoethyl (meth)acrylate (paragraph 0063) all of which include tertiary amine group. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a monomer having an epoxy group because Findlay teaches that monomers which can be used in the polymerization include examples of those that have a tertiary amine functionality . 

                                                                                   Conclusion
9.	Claims 1-4, 7-10 and 36-40 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763